JUDGMENT
Aquilino, Judge:
The plaintiff having filed a motion for judgment upon the records compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Final Determination of Sales at Less Than Fair Value, Certain Forged Steel Crankshafts From the United Kingdom, 52 Fed.Reg. 32,951 (Sept. 1, 1987), and by the U.S. International Trade Commission sub nom. Certain Forged Steel Crankshafts From the Federal Republic of Germany and the United Kingdom, 52 Fed.Reg. 35,004 (Sept. 16, 1987); and the court having granted in part and denied in part plaintiffs motion per Slip Op. 91-101, 15 CIT 561, 779 F.Supp. 1375 (1991), and, pursuant thereto, having remanded the matter to the ITA; and that agency having filed with the court a Redetermination on Remand of Final Determination of Investigation: Certain Forged Steel Crankshafts From the United Kingdom (May 4,1992); and the court having called a status conference this day with David E. Birenbaum, Esq. of Fried, Frank, Harris, Shriver & Jacobson for the plaintiff and Michael S. Kane, Esq. of the U.S. Department of Justice for the defendant; and counsel having confirmed that the plaintiff does not now contest the aforesaid redetermination on remand; Now, therefore, after due deliberation, it is
Ordered that the Redetermination on Remand of Final Determination of Investigation: Certain Forged Steel Crankshafts From the United Kingdom (May 4,1992) be, and it hereby is, affirmed; and it is further hereby
Ordered, adjudged and decreed that partial judgment enter in favor of the plaintiff based on the Redetermination on Remand of Final Determination of Investigation: Certain Forged Steel Crankshafts From the United Kingdom (May 4, 1992); and it is further
Ordered, adjudged and decreed that, except as aforesaid, and in conformity with Slip Op. 91-101,15 CIT 561,779 F.Supp. 1375 (1991), this consolidated case be, and it hereby is, dismissed.